The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 27, 2014

                                       No. 04-14-00704-CR

                                    Daryl Allan HATFIELD,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR8888
                       Honorable Philip A. Kazen, Jr., Judge Presiding

                                         ORDER
       On February 21, 2014, the trial court entered a Nunc Pro Tunc in cause number 2012-
CR-8888. On October 14, 2014, Appellant Daryl Allan Hatfield filed a notice of appeal
contending error in the Nunc Pro Tunc.
        A judgment nunc pro tunc is an appealable order. Blanton v. State, 369 S.W.3d 894, 903
(Tex. Crim. App. 2012). To perfect an appeal, however, the notice of appeal must be filed
within thirty days of the date that the trial court signs the judgment nunc pro tunc. Dewalt v.
State, 417 S.W.3d 678, 689 (Tex. App.—Austin 2013), pet. ref’d, 426 S.W.3d 100 (Tex. Crim.
App. 2014).
       “If a notice of appeal is not timely filed, the court of appeals has no option but to dismiss
the appeal for lack of jurisdiction.” Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App.
2012). We ORDER Appellant Hatfield to show cause in writing not later than November 17,
2014 explaining why this appeal should not be dismissed for want of jurisdiction. See Blanton,
369 S.W.3d at 903.
                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court